Citation Nr: 1012196	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-24 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to a rating in excess of 10 percent for 
disability of the lumbar spine.


REPRESENTATION

Appellant represented by:	Harold Crain, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 
1969, from November 1984 to April 1985, and from May 23, 
1991 to May 24, 1991.  He also had a period of service with 
the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
entitlement to a rating in excess of 10 percent for 
disability of lumbar spine and denied entitlement to service 
connection for bilateral hearing loss.

In January 2008, the Veteran testified at a hearing before a 
Decision Review Officer.  A transcript of that hearing is of 
record.

The issue of entitlement to service connection for tinnitus 
(as a claim to reopen) has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Hearing loss was not found on the August 1966 service 
entrance examination.

2.  The service treatment records from the Veteran's first 
period of active service are negative for complaints or 
findings with respect to the Veteran's hearing.

3.  The April 1969 separation examination for the Veteran's 
first period of active service is silent with respect to a 
diagnosis of hearing loss; however, there was no hearing 
test done.

4.  The March 1975 Army National Guard enlistment 
examination audiometer reading shows hearing loss.

5.  It is at least as likely as not that the Veteran's 
bilateral hearing loss had its onset during the Veteran's 
first period of active service.

6.  The Veteran's disability of the lumbar spine is 
manifested by flexion to 70 degrees with some pain; there is 
no evidence of pain, fatigue, weakness, lack of endurance, 
or incoordination that would additionally limit flexion to 
60 degrees or less or additionally limit the combined range 
of motion of the thoracolumbar spine to 120 degrees or less; 
there is no diagnosis of intervertebral disc syndrome or 
neurological deficit due to the lumbar spine disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  The criteria for a rating in excess of 10 percent for 
disability of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in May 2006 and October 2008, 
the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Additionally, the notice letters 
informed the Veteran as to disability ratings and effective 
dates.  

Because the notice pursuant to Dingess, supra, came prior to 
the initial adjudication of the claim, the timing of the 
notice complied with the requirement that the notice must 
precede the adjudication.  Therefore, the Board concludes 
that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, service personnel 
records, VA treatment records and examination reports, and 
private treatment records.  It was also noted in the claims 
file that no Social Security Administration records could be 
located.  Also of record and considered in connection with 
the appeal are various written statements submitted by the 
Veteran and his representative.  

As discussed above, the Veteran was notified and aware of 
the evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity 
of a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans 
Court requires a veteran to show "(1) that a condition was 
'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and 
the postservice symptomatology."  Barr, 21 Vet. App. at 307.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. 

"Status as a 'veteran' is one of the five elements of a 
claim for service- connection benefits."  Dingess v. 
Nicholson 19 Vet.App. 473, 484 (2006).

A "veteran" is a person who served in active military, 
naval, or air service.  38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training [ACDUTRA] during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, and any 
period of inactive duty training [INACDUTRA] during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty."  38 U.S.C.A. § 
101(24).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
for injury incurred during inactive duty training.

Veterans are presumed to be in sound medical condition at 
the time of entry into service except for defects actually 
noted when examined for entry into service.  This 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304.  

The presumption of soundness does not apply to a claimant 
who had only active duty for training and who is not 
otherwise a veteran, for example, by reason of having a 
service connected disability.  Paulson v. Brown, 7 Vet. App. 
466, 470 (1995).

A preexisting disease or injury will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, but this presumption of 
aggravation can be rebutted by clear and unmistakable 
evidence that the disability was not aggravated by active 
service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

In this regard, service connection can be established for a 
disability which preexisted service, but was permanently 
aggravated thereby.  A pre-existing disease or injury will 
be found to have been aggravated by service only if the 
evidence shows that the underlying disability underwent an 
increase in severity; the occurrence of symptoms, in the 
absence of an increase in the underlying severity, does not 
constitute aggravation of the disability.  Davis v. 
Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 
3.306(a).  Evidence of the veteran being asymptomatic on 
entry into service, with an exacerbation of symptoms during 
service, does not constitute evidence of aggravation.  Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder has not 
been aggravated by service.  Verdon v. Brown, 8 Vet. App. 
529 (1996). 

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Generally, a preexisting injury or disease will be 
considered to have been aggravated by active service where 
there was an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease; 
however, aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  See also VAOPGCPREC 3-2003.

The presumption of aggravation also does not apply to a 
claimant who had only active duty for training and who is 
not otherwise a veteran, again by reason of having a service 
connected disability.  Paulson, 7 Vet. App. at 471.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination 
of a matter, the Secretary shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

	I.  Service Connection for Bilateral Hearing Loss

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The Veteran claims that he is entitled to service connection 
for bilateral hearing loss because it was incurred during 
his first period of active service.  Specifically, in his 
substantive appeal (August 2007 VA Form 9) the Veteran 
claimed that his hearing loss is the result of being around 
aircraft during his tour of duty in Vietnam.  He stated that 
he was around helicopters and he refueled aircraft during 
his first period of active service in Vietnam.  

The Veteran's DD-214 shows that he was a POL specialist.  
The civilian occupation related to this was noted to be oil 
dispatcher.  The Veteran's service personnel records note 
that the Veteran served as a security guard from March to 
October 1968, and beginning in October 1968, he was a 
petroleum storage specialist with the 271st Aviation Company.  
This was during his service in the Republic of Vietnam.  
After service, the Veteran was employed full time as a 
firefighter.  

In an April 2006 statement, the Veteran indicated that he 
was attacked by hostile forces in Cam Tho.  He was detailed 
as air field security on February 3, 1968, as perimeter 
guard detail.  While in charge of guard, he was fired upon 
by mortars from a position outside of his base.  This is the 
incident in which he hurt his back (a disability for which 
he has been granted service connection).  He also reported 
being attacked by rocket and mortars within 30 to 40 yards 
of his position.  The Veteran said that in March 1968 he was 
attacked again during the TET offensive.  Mortar rounds, 
small arms fire, and other artillery played havoc on his 
ears.  He has had hearing loss ever since, and it has gotten 
worse.  He uses hearing protection as a firefighter.

The service treatment records show that on the Veteran's 
August 1966 enlistment examination, pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
5
10
10
5
15
Left 
Ear
0
10
10
10
5

Maryland CNC tests were not completed.

The service treatment records for the Veteran's first period 
of active service do not reflect any complaints or findings 
with respect to hearing loss.  At the April 1969 separation 
examination for the Veteran's first period of active 
service, no hearing test of any kind was done.  Ears were 
reportedly normal and on the report of medical history the 
Veteran indicated that he had not experienced any hearing 
loss.

At the March 1975 enlistment examination for the Army 
National Guard, pure tone air conduction thresholds, in 
decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
10
10
15
n/a
35
Left 
Ear
5
5
10
n/a
25

Maryland CNC tests were not completed.  The report of 
medical history indicates that the Veteran did not report 
any hearing loss.

Reports of medical history dated in May 1976, May 1977, May 
1978, May 1979, June 1980, July 1981, and June 1982 are 
silent with regard to hearing loss.  

The May 1979 periodic examination report notes that pure 
tone air conduction thresholds, in decibels, were as 
follows:


500
1000
2000
3000
4000
Right 
Ear
5
5
5
15
40
Left 
Ear
5
5
5
35
30

Maryland CNC tests were not completed. 

The June 1983 and July 1987 reports of medical history (for 
periodic purposes) indicate that the Veteran reported no 
hearing loss.  

An August 1983 periodic examination notes that pure tone air 
conduction thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
10
10
10
20
50
Left 
Ear
10
10
10
50
50

Maryland CNC tests were not completed.  It was noted that 
the Veteran had high frequency hearing loss bilaterally, not 
disqualifying.  It was also noted that hearing protection 
should be worn when the Veteran was to be in noise areas.  

The June 1987 periodic non-flying examination report notes 
that pure tone air conduction thresholds, in decibels, were 
as follows:


500
1000
2000
3000
4000
Right 
Ear
10
5
15
40
45
Left 
Ear
10
15
5
40
50

Maryland CNC tests were not completed.

A June 1991 periodic non-flying examination report notes 
that pure tone air conduction thresholds, in decibels, were 
as follows:


500
1000
2000
3000
4000
Right 
Ear
10
10
10
35
50
Left 
Ear
15
15
10
60
55

Maryland CNC tests were not completed.  It was noted that 
the Veteran had high frequency bilateral hearing loss, not 
disqualifying.  The June 1991 report of medical history 
indicates that the Veteran denied hearing loss.  

The post-service medical evidence shows that in July 2006 
the Veteran was seen at the VA for a nurse practitioner 
initial note.  It was noted that the Veteran was requesting 
to see the ear, nose and throat doctor for tinnitus.  It was 
further noted that the Veteran gets a hearing test every 
year as part of his job and he stated that he was given a 
report that he is losing his hearing.  The Veteran indicated 
that his hearing loss was caused by his military service.  

The Veteran underwent a VA examination in October 2008.  The 
report of that examination notes that the Veteran reported 
decreased hearing since Vietnam.  He had no history of any 
noise exposure before the military.  During the military he 
reported being exposed to gunfire, mortar rounds, rockets, 
and helicopter engines.  Occupational noise exposure was 
noted to include occasional noise as a firefighter for 24 
years.  Recreational noise exposure was noted to include 
hunting and target shooting.

At the October 2008 VA examination, pure tone air conduction 
thresholds, in decibels, were as follows:


500
1000
2000
3000
4000
Right 
Ear
15
15
25
70
70
Left 
Ear
25
35
45
105
105

Maryland CNC tests revealed 90 percent in the right ear and 
94 percent in the left ear.  The examiner diagnosed the 
Veteran with right ear moderately severe sensorineural 
hearing and left ear mild to profound mixed hearing loss.  
The examiner stated that the Veteran's tinnitus is at least 
as likely as not due to the hearing loss and/or noise 
exposure in the military.  

The October 2008 VA examiner provided a written description 
of the Veteran's audiograms during his service examination 
reports.  The examiner stated that the Veteran had normal 
hearing when entering his first period of active duty.  His 
hearing at discharge in 1969 is unknown, as no testing was 
done.  The examiner stated that it cannot be determined 
whether the Veteran's hearing worsened during the second 
period of active duty, but there was a decrease in the right 
ear at 3000 Hz from the August 1983 examination to the July 
1987 examination, and the left ear worsened from the July 
1987 examination to the June 1991 examination.  In order to 
state that hearing remained stable or worsened during active 
duty, the examiner indicated that there must be 
documentation to show what the Veteran's hearing acuity was 
at the beginning and ending of each active duty period.  As 
the VA examiner (an audiologist) did not find such 
documentation, the examiner stated that an opinion regarding 
the etiology of the hearing loss would require speculation.

After reviewing the medical evidence of record, the Board 
finds that there is enough evidence to grant the claim.  The 
Board finds the Veteran's statements regarding his exposure 
to excessive noise during service in Vietnam to be credible 
and supported by the evidence.  Additionally, the October 
2008 VA examiner opined that the Veteran's tinnitus is at 
least as likely as not related to noise exposure during 
service.  As such, the Board finds that the Veteran was 
exposed to excessive noise during service.  

The Board also finds credible the Veteran's statements that 
he has been experiencing decreasing hearing ever since his 
first period of active service.  While the multiple reports 
of medical history (dated in the 1970s and 1980s) do not 
show that the Veteran complained of any hearing loss, those 
same reports also show that he did not complain of any 
hearing loss during or after the dates in which the service 
treatment records actually document a diagnosis of hearing 
loss.

Although the October 2008 VA examiner could not provide an 
opinion in favor of the Veteran's claim without resorting to 
speculation, the examiner did not render an opinion against 
the claim.  Moreover, there is no other medical opinion 
against the claim.  The Board notes that the Veteran entered 
his first period of active service without hearing loss.  
Unfortunately, because there are no hearing test results on 
the separation examination from the first period of active 
service, there is no way to know what the Veteran's hearing 
acuity was at the time of separation from his first period 
of active duty.  Even though there are no medical records 
documenting any complaints of hearing loss during the 
Veteran's first period of active service, it is not 
inconceivable that he experienced hearing loss during this 
time as he has alleged.  Notably, the record reflects that 
he failed to complain of hearing loss long after it was 
actually documented in the service records.

In sum, the Board finds that the Veteran's hearing loss 
began as a result of excessive noise exposure during his 
first period of active duty in Vietnam.  As such, 
entitlement to service connection for bilateral hearing loss 
is granted.

Governing Laws and Regulations for Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that 
might result in different levels of compensation from the 
time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate each claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to each claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

	II.  Increased Rating for Disability of the Lumbar 
Spine

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes).  Ratings under the 
General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or 
disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent disability rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent disability 
rating is assigned for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent disability rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent disability rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent disability rating is assigned for unfavorable 
ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  In pertinent part Note 
(1) provides that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be rated separately under an 
appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. § 
4.71a.  

In rating intervertebral disc syndrome based on 
incapacitating episodes, with incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months, a 60 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months, a 20 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months, 
a 10 percent evaluation is warranted.

For purposes of assigning evaluations under Diagnostic Code 
5243, an "incapacitating episode" is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, evaluate each 
segment on the basis of incapacitating episodes or under the 
General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.  

The Veteran contends that he is entitled to a higher rating 
for his disability of the lumbar spine, which is diagnosed 
as spondylolisthesis, L5-S1, bilateral spondylitis, and 
spina bifida occulta, L5, because it is more severe than 
contemplated by the currently assigned 10 percent rating.

A May 2006 X-ray study of the lumbosacral spine (compared 
with a December 2003 X-ray study) revealed increased grade 
one anterior spondylolisthesis of L5 on S1, secondary to 
pars defect.  There was no change of spina bifida occulta of 
L5.  Both sacroiliac joints were unremarkable and no 
paraspinal soft tissue masses were seen.  

A May 2006 VA treatment record notes that the Veteran had 
complaints of low back pain.  It was noted that he gets some 
relief from Lorcet, but he does not like to take it if he 
does not have to.  He has been taking over-the-counter 
medication, but it does not help.  He complained that the 
pain is radiating upward toward L4-L5.  The Veteran also 
stated that this is an old injury but in the last few years 
it has gotten worse.  A May 2006 addendum notes that the 
Veteran's private doctors described spondylolisthesis with a 
pinched nerve and history of sciatica.  On examination there 
was tenderness over the right paraspinous area at about L5.  
There was no midline tenderness.  Motor and strength testing 
was 5/5 in the lower extremities.  Gait was noted to be 
normal.  X-ray studies showed spondylolisthesis, L4 on L5.  
The assessment was low back pain with mild/vague sciatic 
symptoms.  He was instructed to use Flexeril, ibuprofen, and 
Lortab, as well as heat, cold, and stretches.  

The report of a May 2006 VA examination notes that the 
Veteran complained of low back pain across his lower spine 
area.  The Veteran stated that there is constant pain and no 
flare-ups.  The Veteran can walk a mile in 30 to 40 minutes.  
He does not have weight loss, fevers, malaise, dizziness, 
visual disturbances, or weakness.  He also denied bladder 
and bowel incontinence.  He does not use a cane, crutches, 
or a walker.  He does not use a brace.  He denied any 
prescribed bed rest.  The Veteran was noted to be 
independent in his activities of daily living.  He has been 
working as a firefighter and the work hurts his back, but he 
is able to perform the duties of his job.  He does not do 
recreational activities such as baseball because he is 
scared to further damage his back.  

Physical examination revealed that there was tenderness to 
palpation about the lumbar spine.  There was no muscle spasm 
noted on palpation.  Forward flexion was from zero to 70 
degrees with complaint of a pulling type of pain at the 
endpoint.  Extension was to 20 degrees without pain.  Right 
lateral flexion was to 20 degrees without pain.  Left 
lateral flexion was to 20 degrees without pain.  Repetitive 
motion did not change his range of motion.  There was no 
objective evidence of pain, spasm, or weakness.  Muscle 
strength was 5/5 with normal tone, bulk, dexterity, and 
coordination.  Sensory was intact to pinprick, pressure, 
touch, vibration, and position of his lower extremities.  
Reflexes were 2+ and equal throughout.  Straight leg raising 
on the right was negative.  Straight leg raising on the left 
caused a pulling type pain at 60 degrees.  The examiner 
stated that the Veteran "could have increased pain and 
decrease in functional capacity during a flare-up, but to 
estimate this additional loss would request resorting to 
speculation."  It was specifically noted that there was no 
objective evidence of painful motion, spasm, weakness, or 
tenderness.  X-ray studies revealed spondylolisthesis of L5 
on S1 secondary to pars defect.

An August 2006 VA treatment record notes that the Veteran's 
chief complaint was chronic low back pain.  The Veteran 
described the pain as slowly getting worse and persistent 
with radiation to the right thigh, and right thigh numbness.  
There was no muscle weakness.  On examination the Veteran 
had full range of motion of the back, with minimal pain.  
Lower extremity motor testing was normal.

A November 2006 VA treatment record notes that the Veteran 
has chronic low back pain with radiation to the right thigh.  
The pain is at level four to eight out of ten, depending on 
his physical activity.  There was no complaint of leg 
numbness or weakness.  On examination there was full range 
of motion of the back with minimal pain.  Lower extremity 
motor and sensory tests were within normal limits.  Deep 
tendon reflexes were 2+, bilaterally.  The impression was 
chronic pain secondary to degenerative joint disease.  

A December 2006 VA treatment record notes that the Veteran 
had upper and lower lumbar spinal tenderness, right worse 
than left.  There was sacroiliac tenderness.  There were 
moderately tight diffuse back muscles.  The Veteran's lower 
back range of motion testing revealed flexion to 90 degrees, 
good extension that triggered upper back lumbar back pain, 
and moderate side bends and twists, which were limited by 
back pain.  Neurologically, the Veteran had good strength 
and sensation in the bilateral lower extremities.  Bilateral 
patellar deep tendon reflexes were 2/5.  Bilateral ankle 
deep tendon reflexes were 0/4.  The Veteran had good gait.  
It was noted that there was no bowel or bladder 
incontinence.  The assessment was chronic lower back pain.  
It was noted that the Veteran seeks help from multiple 
primary care physicians outside of VA.  He was referred to a 
neurosurgeon to rule in or rule out spina bifida occulta.  
Once that is determined, a therapeutic plan could be made.  

A January 2008 VA primary care follow-up note indicates that 
the Veteran had complaints of back pain, which he had been 
getting epidural pain injections (from a private internist, 
Dr. Ellingson).  He was noted to be getting hydrocodone from 
the pain clinic.  The impression was chronic low back pain.  
A magnetic resonance imaging (MRI) was scheduled.  

A June 2008 VA nurse practitioner walk-in evaluation note 
indicates that the Veteran was seen for renewal of 
medications.  The impression was low back pain, chronic.  
Lorcet was refilled.  Flexeril was added as needed for 
muscle spasms.  

VA treatment records from August 2008 note that the Veteran 
had a diagnosis of chronic low back pain, stable.  It was 
noted that an MRI from February 2008 showed bilateral L5 
spondylolysis with a grade one spondylolisthesis and 
narrowing of right L5-S1 neuroforamina.  

The report of an October 2008 VA examination notes that the 
Veteran is a full-time fireman.  He was noted to be having 
problems with the performance of his job duties secondary to 
low back pain, and he thinks that he is going to have to 
retire.  He does not use any assistive devices (he was 
previously given a back brace but it is too small).  He is 
independent in his activities of daily living.  He sometimes 
has difficulty with bending over in order to put on his 
socks.  Physical examination revealed that he walks wit a 
normal gait pattern.  He is able to stand erect.  Flexion 
was from zero to 70 degrees.  Extension was from zero to 15 
degrees.  He had 30 degrees of right and left lateral 
bending, and 35 degrees of right and left lateral rotation.  
He had pain throughout all ranges of motion accompanied by 
grunting and moaning.  There was no additional imitation of 
motion after repetitive motion.  There was no objective 
evidence of spasm or tenderness.  Neurological evaluation 
revealed that motor and sensory were intact in the lower 
extremities.  Reflexes were intact at the knees and ankles.  
Straight leg raising examination was negative for radicular 
pain.  There was back pain with the elevation of the legs.  
He had bilateral hamstring tightness.  The impression was 
bilateral L5 spondylosis with grade one spondylolisthesis.  
The examiner stated that there was no additional limitation 
of motion after three repetitive motions.  No flare-ups were 
reported.  The Veteran stated that the pain is constant 
rather than intermittent flare-ups.  The Veteran is 
independent in activities of daily living and he is 
gainfully employed.  

An April 2009 letter from T. Ellingson, M.D., notes that the 
Veteran has lumbar spine pain.  It was noted that the 
Veteran has had physical therapy, which did not help.  He 
has seen several specialists and surgery has been ruled out 
because it has been determined that surgery would aggravate 
the condition more than help it.  In addition, the Veteran 
has had epidurals through a pain specialist, also to no 
avail.  

After reviewing the evidence, the Board has determined that 
a higher rating for the Veteran's disability of the lumbar 
spine is not warranted.  In this regard, in order to achieve 
a higher 20 percent rating based upon limitation of motion, 
there must be a showing of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

Initially, the Board notes that the Veteran's forward 
flexion of the thoracolumbar spine has consistently been to 
at least 70 degrees.  Although there was evidence of pain at 
the end ranges of motion at the May 2006 VA examination, and 
evidence of pain throughout the entire range of motion at 
the October 2008 VA examination, there have been no 
objective findings of pain that would limit the range of 
motion to 60 degrees of less.  Moreover, at no time has any 
examiner or other health care provider indicated that the 
additional loss of range of motion due to pain, weakness, 
fatigue, lack of endurance, or incoordination would amount 
to forward flexion of the thoracolumbar spine to less than 
60 degrees.

Moreover, the combined range of motion of the thoracolumbar 
spine has consistently been over 120 degrees.  For example, 
at the October 2008 VA examination, the combined range of 
motion was 215 degrees.  At the May 2006 VA examination, it 
was even greater.  

Additionally, the Board notes that the Veteran has been 
prescribed Flexeril for muscle spasms.  However, muscle 
spasms have never been found on VA examination.  Regardless, 
there has never been a finding of guarding, gait has 
consistently been normal, and there has never been a finding 
of scoliosis, reversed lordosis, or abnormal kyphosis.  As 
such, a higher rating based upon limitation of motion is not 
in order.

With regard to whether the Veteran could receive a higher 
rating based upon incapacitating episodes, the evidence does 
not reflect any diagnosis of intervertebral disc syndrome.  
Moreover, the medical evidence clearly shows that the 
Veteran has never been prescribed bed rest by a physician.  
Therefore, a higher rating is not warranted based upon 
incapacitating episodes.

With regard to any neurological component of the service-
connected disability of the lumbar spine, the Board notes 
that the Veteran has not been diagnosed with any 
neurological impairment of the lumbar spine disability.  
Although numbness was reported in August 2006, and in May 
2006 straight leg test revealed pain at 60 degrees on the 
left, no diagnosis of radiculopathy or any other 
neurological subsidiary has ever been rendered.  Notably, 
sensory and motor examination has consistently been normal.  
Strength in the lower extremities has consistently been 
full, reflexes have generally been normal, and the Veteran 
has repeatedly denied bowel or bladder incontinence.  As 
such, a separate rating based upon neurological disability 
is not in order.  

At no time during the appeal period has the Veteran's 
service-connected disability of the lumbar spine been 
manifested by greater disability than contemplated by the 
currently assigned rating under the designated diagnostic 
code.  Accordingly, staged ratings are not in order and the 
assigned rating is appropriate for the entire period of the 
Veteran's appeal.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the Veteran's lumbar 
spine disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2007); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
In this regard, the Board notes that the Veteran's lumbar 
spine disability, in and of itself, has not been shown to 
objectively interfere markedly with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran has never undergone surgery for his 
back, he is independent in his activities of daily living, 
and he is gainfully employed full-time.  Therefore, the 
Board finds that the criteria for submission for 
consideration of an extra-schedular rating are not met.


ORDER

Service connection for bilateral hearing loss is granted.

A rating in excess of 10 percent for disability of the 
lumbar spine is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


